Citation Nr: 1023408	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of left shoulder pectoral tear.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to June 
2006, during the Persian Gulf War.  The Veteran served in the 
Southwest Asia theater of operations from December 26, 2003, 
to March 27, 2004, and March 4, 2005, to February 14, 2006.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA), Winston-Salem, North Carolina, 
Regional Office (RO), which granted service connection for 
residuals of left shoulder pectoral tear, and assigned a 
noncompensable rating.  The Veteran disagreed with his rating 
and subsequently perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to 
the New Orleans, Louisiana, area.  Thus, his appeal was 
transferred to the New Orleans RO.   


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was manifested by 
x-ray evidence of degenerative joint disease and some 
limitation of left arm motion, but his active range of 
flexion of the left arm was not limited to shoulder level.

2.  The competent medical evidence does not show that the 
Veteran's service-connected residuals of left shoulder 
pectoral tear is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  Further, evidence of unemployability is not raised 
by the record.     


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no 
higher, for residuals of left shoulder pectoral tear were not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203, 
4.73, Diagnostic Codes 5301-5304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
noncompensable initial rating for the left shoulder 
disability following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the PTSD initial increased 
rating claim, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio, 16 Vet. 
App. 183; see also 38 C.F.R. § 20.1102.   

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial rating after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
and private medical records, and statements submitted by or 
on behalf of the Veteran.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination report dated in April 2008 
with regard to the left shoulder disability.  The VA 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Further, the 
Veteran has not argued and the evidence of record does not 
indicate that the Veteran's service-connected left shoulder 
disability has worsened; thus, a new examination is not 
necessary in this case.  The Veteran submitted additional 
evidence he felt was relevant in November 2009 and that 
evidence was addressed by in the April 2010 Supplemental 
Statement of the Case (SSOC).  The Veteran had not indicated 
that there was any additional relevant evidence from any 
source.  
    
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for residuals of left shoulder 
pectoral tear.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14. However, those provisions should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

A shoulder disability may be evaluated under a variety of 
regulations and diagnostic codes.  Traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Limitation of motion to 
midway between side and shoulder level in the major extremity 
warrants a 30 percent evaluation.  Limitation of motion to 25 
degrees from the side in the major extremity warrants a 40 
percent evaluation.  Id. 

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Diagnostic Code 5202 further provides a 50 percent evaluation 
for fibrous union of the major humerus, with a 40 percent 
rating for fibrous union of the minor shoulder; a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, with a 50 percent rating for the minor shoulder; and 
an 80 percent evaluation for loss of the head of the major 
humerus (flail shoulder), with a 70 percent rating for the 
minor shoulder.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.
Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Evidence relevant to the severity of the Veteran's left 
shoulder disability includes treatment records from the VA 
Medical Centers in Birmingham, Alabama (dated June 2006 to 
July 2006), and Durham, North Carolina (dated October 2007 to 
December 2007), which revealed complaints of some left 
shoulder pain and a history of left pectoral tear.  See July 
2006 Primary Care Clinic Note, Birmingham VAMC; October 2007 
Primary Care New Patient Note, Durham VAMC; November 2007 
Orthopedic General Consult Note, Durham VAMC. 

In April 2008, the Veteran underwent a Compensation and 
Pension (C&P) examination at the VA Medical Center (VAMC) in 
Salisbury, North Carolina.  The Veteran complained of 
discomfort 3 to 4 times per week usually with yard work or 
working out but had no complaints of left shoulder pain, 
incapacitating episodes, flare-ups, or any occupational 
effects.  The Veteran also reported that he worked in 
construction but was laid off in January 2008.  The examiner 
noted that the Veteran had a partial tear of the left 
pectoralis major and not a gunshot wound or traumatic injury.  
There was no muscle injury or destruction, intermuscular 
scarring, nerve damage, tendon damage, muscle herniation, or 
loss of deep fascia or muscle substance.  The examiner noted 
that "muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of 
daily living."  Upon physical examination, the examiner 
noted a 1x5 centimeter indentation directly across mid-
pectoralis major with contraction of said muscle but no pain 
on contraction.  The Veteran's left shoulder range of motion 
was noted as "essentially normal" with 180 degrees of 
flexion without pain, 180 degrees of abduction without pain, 
90 degrees of external rotation without pain, and 85 degrees 
of internal rotation without pain (which was noted as normal 
limitation).  The examiner noted that "there was no loss of 
motion secondary to pain, weakness, or lack of endurance" on 
repetitive use testing.  The examiner also noted that there 
was "no limitations from this injury to left pectoralis 
major," and "collateral muscle groups and physical excise 
make up for any limitations in the Veteran's partial tear of 
the left pectoralis major."  See April 2008 VA Examination 
Report.  

The Veteran sought private treatment for his left shoulder 
disability from November 2008 to December 2008 at the Alton 
Oschner Medical Foundation.  The Veteran's range of motion of 
the left shoulder was consistently noted as 170 degrees of 
flexion, 60 degrees of external rotation, and obvious defect 
with resisted internal rotation.  See November 17, 2008, 
Private Treatment Report; December 3, 2008, Private Treatment 
Report.  A December 2008 MRI Report revealed small 
degenerative changes of the left shoulder and degenerative 
joint disease of the glenohumeral joint.   

Based on review of the evidence of record, an increased 
initial rating of 10 percent disabling, but no higher, for 
the Veteran's left shoulder disability is warranted.  In this 
regard, although prior physical examinations revealed normal 
range of motion testing of the left shoulder, contemporaneous 
physical examination of the left shoulder revealed evidence 
of some limitation of motion upon flexion and internal 
rotation (see April 2008 VA Examination Report; November 17, 
2008, Private Treatment Report; December 3, 2008, Private 
Treatment Report), but such limitation of motion is 
noncompensable under Diagnostic Code 5201.  Further, there is 
x-ray evidence of degenerative changes of the left shoulder.  
See December 2008 MRI Report.  Based on the foregoing 
evidence, a 10 percent evaluation applies for each major 
joint or group of minor joints affected (in this case, the 
Veteran's left shoulder joint major).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  However, an increased rating in 
excess of 10 percent disabling is not warranted.  In this 
regard, the evidence of record does not reveal that the 
Veteran's left shoulder disability was manifested by 
limitation of arm motion at shoulder level, meaning 
limitation to 90 degrees (shoulder height), midway between 
side and shoulder level, or to 25 degrees from side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The Board notes that the Veteran has not been diagnosed with 
ankylosis of the scapulohumeral articulation; malunion, 
dislocation, fibrous union, nonunion, or loss of head of the 
humerus; or malunion, nonunion, or dislocation of the 
clavicle or scapula, to gain an increased rating of 20 
percent for his left shoulder disability under Diagnostic 
Codes 5200, 5202, and 5203; thus, these codes do not apply.

Further, the evidence of record fails to show that the 
Veteran meets the criteria for a rating in excess of 10 
percent disabling under Diagnostic Codes 5301 to 5304.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5301-5304.  

For the reasons discussed above, an increased initial rating 
of 10 percent disabling, but no higher, for the Veteran's 
left shoulder disability is warranted.

The Board notes that the evidence of record includes a 
January 2009 Memorandum and Physical Profile which indicate 
that the Veteran is not deployable due to medical problem, 
specifically his service-connected left shoulder disability.  
However, review of such records reveal no evidence that would 
warrant an increased rating in excess of 10 percent 
disabling.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected left shoulder disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected left 
shoulder disability with the established criteria found in 
the rating schedule.  As discussed in detail above, the 
Veteran's left shoulder symptomatology is fully addressed by 
the respective rating criteria under which such disability is 
rated.  There are no additional symptoms of his left shoulder 
disability that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
for his service-connected disability.  As such, the Board 
finds that the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Significantly, during April 
2008 examination, the Veteran reported that there were no 
occupation effects of his left shoulder disability, and the 
evidence of record does not suggest such.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Further, the evidence 
fails to show that the disability picture created by the 
traumatic arthritis with history of arthroscopic surgery of 
the left knee is exceptional or unusual.  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Id.; Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating 
is appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

An increased initial rating of 10 percent disabling, but no 
higher, for service-connected residuals of left shoulder 
pectoral tear, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


